PER CURIAM.
When the case was before Judge Wein-feld plaintiff challenged the Federation’s “work dues equivalents” as violating § 302 of the Labor Management Relations Act of 1947, as amended in 1959, 29 U.S.C. § 186, and § 101(a) (3), of the Labor-Management Reporting and Disclosure Act of 1959, 29 U.S.C. § 411(a) (3). In this court the latter ground of attack was not pressed. The challenge under § 302 is baseless, for reasons well expressed in the opinion of Judge Wein-*759feld, reported at 237 F.Supp. 457, denying the application for preliminary in-junctive relief.
We affirm the order below, and since it is obvious that there is no merit in plaintiff’s claims, we direct that the court below dismiss the complaint.